DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 21-22 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lozinski (PG Pub 2005/0217213 A1) in view of Binacchi (PG Pub 2009/0211713 A1) in view of Vermeulen (US Patent 3,628,301) in view of Rist, III (US Patent 4,092,817) hereinafter referred to as Rist.
Regarding claim 1, Lozinski discloses a method of assembling a filter element (7) with a cup-shaped body (1) using a combined (3) weld-head (5, 6 – paragraphs 24, 26) and former (4 – paragraph 32), comprising the steps of: 
a) positioning (fig. 1a) the filter element (7) at or near a mouth (2) of the cup-shaped body (1); 
b) moving (fig. 1b – paragraph 24) the combined (3) weld-head (5, 6) and former (4) so as to contact and drive the filter element into the cup-shaped capsule body; 
c) wherein, during step b), the filter element is deformed by a spring-loaded (20) former (4) of the combined weld-head and former to form a cup-shaped filter element (#9 - paragraphs 24, 32); and 
d) using a weld-head (5, 6) of the combined weld-head and former to bond the cup-shaped filter element (10’ - paragraph 26); 
wherein the spring-loaded former can move toward the weld-head against a spring bias (figs. 3-4); and wherein a distance between the weld-head and a bottom of the spring-loaded former can vary during step d) by allowing the spring-loaded former to paragraph 34 – Lozinski is showing this in figs. 3-4).

Lozinski discloses a cup-shaped body, but does not disclose wherein the cup-shaped body comprises a capsule as well.
However, Binacchi teaches a similar method of assembling a filter element (105) with a cup-shaped capsule body (101) and using a weld-head (5, 50) of the combined weld-head and former to bond the cup-shaped filter element to the cup-shaped capsule body (paragraph 84).
Given the teachings of Binacchi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lozinski to incorporate a cup-shaped capsule body as in Binacchi.  The capsule body would provide a rigid structure to house the filter paper and food product so as to better protect it during transport and storage and help to preserve freshness.

Lozinski discloses a spring-loaded (20) former (4), but fails to disclose wherein the spring-loaded former comprises a cup-shaped forming body, and wherein the forming body comprises a base and upwardly extending side wall.
However, Vermeulen teaches a spring-loaded (15) former comprises a cup-shaped forming body (12), and wherein the forming body comprises a base and upwardly extending side wall (see fig. 1 annotated below).

    PNG
    media_image1.png
    458
    554
    media_image1.png
    Greyscale

Given the teachings of Vermeulen, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spring-loaded former of Lozinski to have a partially hollow, cup-shape similar to that of Vermeulen.  Doing so would allow the former to retain the same overall exterior shape while having the former more hollow on the interior which would allow the former to be lighter and for less material to be needed for the former’s construction.

Lozinski as modified by Vermeulen above discloses wherein the spring-loaded former comprises a cup-shaped forming body, but fails to disclose wherein at least a portion of the forming body is flexible.
41) former (30), wherein at least a portion (49; figs. 4 and 11) of the forming body is flexible (col. 3 line 66 – col. 4 line 1).
Given the teachings of Rist, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a flexible portion on the forming body of the invention of Lozinski as modified by Vermeulen.  Rist shows that it was known to have the pressure applying surface of container making art be fitted with a flexible portion.  Doing so would have the benefit of protecting the package and the contents from being inadvertently damaged by the forming member.

Regarding claim 2, Lozinski discloses wherein a magnitude of a peak force applied to the filter element by the spring-loaded former is limited by allowing the spring-loaded former to move relative to the weld-head against a spring bias (paragraph 34).

Regarding claim 3, Lozinski discloses wherein the magnitude of the peak force applied to the filter element is less than the force required to tear the cup-shaped filter element (paragraph 34 – given that the filter isn’t torn during the manufacturing process, this is deemed to be disclosed).

Regarding claim 4, Lozinski discloses wherein the magnitude of the peak force applied to the filter element is less than a desired amount to be able to form the filter element and not tear it (paragraph 34), but does not specifically disclose the force is less than 45N.


Regarding claim 5, Lozinski as modified by Binacchi above discloses wherein, at the end of step b) (Lozinski – fig. 1b; Binacchi – figs. 7-10), a portion of the cup-shaped filter element (Lozinski - 9; Binacchi - 105) is held in contact with the cup-shaped capsule body (Binacchi - paragraph 84) by the weld-head (Lozinski – 5, 6; Binacchi – 5, 50).

Regarding claim 6, Lozinski as modified by Binacchi above discloses wherein the cup-shaped filter element (Lozinski - 9; Binacchi - 105) is bonded to the cup-shaped capsule body (Binacchi – #101; paragraph 84) such that the cup-shaped filter element is suspended within the cup-shaped capsule body, with a base of the cup-shaped filter element being out of contact with a base of the cup-shaped capsule body (figs. 1 and 10).

Regarding claim 7, Lozinski as modified by Binacchi above discloses wherein, during step d), a portion of the cup-shaped filter (Lozinski - 9; Binacchi - 105) element is bonded to the cup-shaped capsule body (Binacchi – #101; paragraph 84) by using a heated portion of the weld-head (Lozinski – 5, 6; Binacchi – 5, 50).

Regarding claim 8, Lozinski as modified by Binacchi above wherein, during step d), at least a portion of the cup-shaped capsule body (Binacchi – #101; paragraph 84, 109) is softened (paragraph 84 – “adjust the temperature thereof to values suitable to cause the beaker-shaped filter 105 and the relative shell 101 to be welded together”) by the heated portion of the weld-head, thereby allowing the weld-head to move further into the cup-shaped capsule body (paragraph 111).

Regarding claim 9, Lozinski as modified by Binacchi above discloses wherein during said further movement of the weld-head (Lozinski - 5, 6 – paragraphs 24, 26) into the cup-shaped capsule body (Binacchi - 101), further movement of the spring-loaded (Lozinski - 20) former (Lozinski - 4) into the cup-shaped capsule body is limited or avoided by allowing the spring-loaded former to move relative to the weld-head against the spring bias (Lozinski - paragraph 34).

Regarding claim 10, Lozinski discloses wherein the spring-loaded former (4) is slidably coupled (figs. 3-4) to the weld-head (5, 6), with a compression spring (20) extending between the spring-loaded former and the weld-head.

Regarding claim 11, Lozinski as modified by Binacchi above discloses the further step of: e) withdrawing (Lozinski - fig. 1b-1c) the combined (Lozinski - 3) weld-head (Lozinski - 5, 6) and former (Lozinski - 4) from the cup-shaped (Lozinski - 1) capsule body (Binacchi - 101).

Regarding claim 12, Lozinski as modified by Binacchi above discloses wherein during step e) the spring-loaded (Lozinski - 20) former (Lozinski - 4) flexes to aid decoupling (Lozinski – paragraph 32, figs. 3-4) of the spring-loaded former from the cup-shaped filter element (Lozinski - 9).

Regarding claim 13, Lozinski as modified by Binacchi above discloses a method of making a beverage capsule, comprising the steps of: i) filling a portion of one or more beverage ingredients (Lozinski – 12; Binacchi – paragraph 8) into a cup-shaped capsule body (Binacchi - 101) having a filter element (Lozinski – 9; Binacchi – 105) bonded (Binacchi – paragraph 5) thereto by the method of claim 1 (see claim 1 rejection above); and ii) closing and sealing the cup-shaped capsule body using a lid (Binacchi – paragraphs 8, 14, 35 – ‘impermeable film’).
Given the teachings of Binacchi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further include a lid element with the invention of Lozinski as modified by Binacchi.  Doing so would help to preserve the freshness of the food articles stored in the capsule.

Regarding claim 21, Lozinski discloses wherein the magnitude of the peak force applied to the filter element is less than a desired amount to be able to form the filter element and not tear it and is variable based on the product being packaged (paragraph 34), but does not specifically disclose the force is less than 40N.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cited peak force less than 40N, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05 II.  Both Lozinski and the Applicant’s invention are concerned with applying a limited amount of force so as not to tear/damage the filter element.  Given that Lozinski is not tearing the filter element during the method of manufacture, it would have been a matter of obvious design choice to choose a limit of forces, at least less than 40N, so as not to damage the filter paper.

Regarding claim 22, Lozinski discloses wherein the magnitude of the peak force applied to the filter element is less than a desired amount to be able to form the filter element and not tear it and is variable based on the product being packaged (paragraph 34), but does not specifically disclose the force is less than 30N.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cited peak force less than 30N, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05 II.  Both Lozinski and the Applicant’s invention are 

Regarding claim 24, Lozinski discloses wherein step d) includes using the weld-head (5, 6) to bond the cup-shaped filter element (7, 9; para 24, 32), but does not disclose the bonding happens to the interior of the cup-shaped capsule body.
However, Binacchi teaches a similar method of assembling a filter element (105) with a cup-shaped capsule body (101) and using a weld-head (5, 50) of the combined weld-head and former to bond the cup-shaped filter element to the interior of the cup-shaped capsule body (paragraph 84).
Given the teachings of Binacchi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lozinski to incorporate a cup-shaped capsule body as in Binacchi.  The capsule body would provide a rigid structure to house the filter paper and food product so as to better protect it during transport and storage and help to preserve freshness.

Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lozinski (PG Pub 2005/0217213 A1) in view of Vermeulen (US Patent 3,628,301) in view of Rist (US Patent 4,092,817).
Regarding claim 15, Lozinski discloses a combined (3) weld-head (5, 6 – paragraphs 24, 26) and former (4 – paragraph 32) for use in assembling a beverage 10), comprising a weld-head (5, 6 – paragraphs 24, 26) and a former (4 – paragraph 32), wherein the former is spring-loaded (20); wherein the spring-loaded former comprises a forming body (4).
Lozinski discloses a spring-loaded (20) former (4), but fails to disclose wherein the spring-loaded former comprises a cup-shaped forming body, and wherein the forming body comprises a base and upwardly extending side wall.
However, Vermeulen teaches a spring-loaded (15) former comprises a cup-shaped forming body (12), and wherein the forming body comprises a base and upwardly extending side wall (see fig. 1 annotated above in Rejection of claim 1).
Given the teachings of Vermeulen, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spring-loaded former of Lozinski to have a partially hollow, cup-shape similar to that of Vermeulen.  Doing so would allow the former to retain the same overall exterior shape while having the former more hollow on the interior which would allow the former to be lighter and for less material to be needed for the former’s construction.

Lozinski as modified by Vermeulen above discloses wherein the spring-loaded former comprises a cup-shaped forming body, but fails to disclose wherein at least a portion of the forming body is flexible.
However, Rist teaches a spring-loaded (41) former (30), wherein at least a portion (49; figs. 4 and 11) of the forming body is flexible (col. 3 line 66 – col. 4 line 1).


Regarding claim 16, Lozinski discloses wherein the spring-loaded (20) former (4) is slidably coupled (figs. 3-4) to the weld-head (5, 6), with a spring (20) extending between the spring-loaded former and the weld-head.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lozinski (PG Pub 2005/0217213 A1) in view of Vermeulen (US Patent 3,628,301) in view of Rist (US Patent 4,092,817) in view of Binacchi (PG Pub 2009/0211713 A1).
Regarding claim 19, Lozinski discloses use of a combined (Lozinski - 3) weld-head (Lozinski – 5, 6) and former (Lozinski - 4) as claimed in claim 15 (see rejection of claim 15), to assemble a filter element (Lozinski - 9) with a cup-shaped body (1), but does not disclose a cup-shaped capsule body as well.
However, Binacchi teaches a similar method of assembling a filter element (105) with a cup-shaped capsule body (101) and using a weld-head (5, 50) of the combined weld-head and former to bond the cup-shaped filter element to the cup-shaped capsule body (paragraph 84).
.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lozinski (PG Pub 2005/0217213 A1) in view of Binacchi (PG Pub 2009/0211713 A1) in view of Vermeulen (US Patent 3,628,301) in view of Rist (US Patent 4,092,817) in further view of Gordon et al. (US Patent 6,440,256 B1) hereinafter referred to as Gordon or alternatively Parsons (US Patent 4,625,498).
Regarding claim 25, Lozinski as modified by Vermeulen discloses a cup-shaped forming body (Lozinski – 4; Vermeulen - 12) with side walls, but does not disclose wherein the side wall of the forming body has a generally frusto-conical shape.
However, Gordon or alternatively Parsons teach wherein the side wall of the forming body (Gordon – 54; Parsons - 122) has a generally frusto-conical shape (Gordon – angled side walls of 54 as seen in fig. 4C; Parsons – angled side walls of 84 as seen in fig. 5).
Given the teachings of Gordon and/or Parsons, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the former be of a frusto-conical shape.  Having such a shape allows for easier insertion of the former into the capsule.  It also allows for the forming of seals at the edges of the capsule.  Furthermore, a frusto-conical shape was a common type of shape for such products at .

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lozinski (PG Pub 2005/0217213 A1) in view of Vermeulen (US Patent 3,628,301) in view of Rist (US Patent 4,092,817) in further view of Gordon et al. (US Patent 6,440,256 B1) hereinafter referred to as Gordon or alternatively Parsons (US Patent 4,625,498).
Regarding claim 25, Lozinski as modified by Vermeulen discloses a cup-shaped forming body (Lozinski – 4; Vermeulen - 12) with side walls, but does not disclose wherein the side wall of the forming body has a generally frusto-conical shape.
However, Gordon or alternatively Parsons teach wherein the side wall of the forming body (Gordon – 54; Parsons - 122) has a generally frusto-conical shape (Gordon – angled side walls of 54 as seen in fig. 4C; Parsons – angled side walls of 84 as seen in fig. 5).
Given the teachings of Gordon and/or Parsons, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the former be of a frusto-conical shape.  Having such a shape allows for easier insertion of the former into the capsule.  It also allows for the forming of seals at the edges of the capsule.  Furthermore, a frusto-conical shape was a common type of shape for such products at the time of the invention.  As such, having the former be of a similar shape to the final .

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments have been addressed by a new grounds of rejection necessitated by the Applicant’s amendments.  The arguments of record are not directed toward a combination that is not being used in the current rejection and are therefore deemed moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW M TECCO/           Primary Examiner, Art Unit 3731